—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 26, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we reach the same conclusion. Defendant knowingly, voluntarily and intelligently entered a plea of guilty to the crime of criminal sale of a controlled substance in the third degree in full satisfaction of the indictment against him. He was sentenced as a second felony offender to a prison term of 4V2 to 9 years, which sentence was in accordance with the negotiated plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.